DETAILED ACTION
Substrate
The claims refer to the apparatus traveling over a “substrate”. The examiner notes that the term is generally used with respect to chemistry. For purposes herein, the examiner reads the term as the surface upon which the transport apparatus travels.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-27 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandic (US 6,367,828).
In re claim 23, Mandic teaches a personal transport apparatus, which comprises: a deck (12) configured for supporting a rider in a standing position, the deck having a front end and a rear end (fig. 4); two wheel assemblies (18, 20), in the form of a front wheel assembly (20) positioned towards the front end of the deck, and a rear wheel assembly (18) positioned towards a rear end of the deck (clear from fig. 1), mounted on a bottom surface of the deck (clear from fig. 1), the, or each, wheel assembly having a pair of wheels so that the deck can travel over a substrate (clear from fig. 1); and an operator handle (22, 28, 30, 50) that includes an elongate support (22) that is fixed to the deck, behind the rear wheel assembly (fig. 4), and extends upwardly and rearwardly from the deck so that an operator, standing on the substrate, can grasp the operator 
In re claim 24, Mandic teaches each wheel assembly includes a truck that is fastened to a bottom surface of the deck with each pair of wheels being mounted on respective trucks (col. 2, ln 61-col. 3, ln 15).
In re claim 26, Mandic teaches the elongate support is demountable (via bolts -  fig. 3).
In re claim 27, Mandic teaches the deck includes a socket member (64) that defines a socket at the rear end of the deck, one end of the elongate support being receivable in the socket (socket is read broadly “a hollow part or piece for receiving and holding some part or thing” – see definition at dictionary.com).
In re claim 34, Mandic teaches the operator handle includes a handle bar (30) mounted on an upper end of the elongate support so that the operator can grasp the handle bar while pushing or pulling the transport apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandic (US 6,991,243), as applied above, and further in view of Boyle (US 6,991,243).
In re claim 39, Mandic differs in that it does not teach a rider handle is mounted on one of the deck and the operator handle and is positioned so that the rider can grasp the rider handle for balance while supported by the deck. Attention is directed to Boyle which teaches a rider handle is mounted on one of the deck and the operator handle and is positioned so that the rider can grasp the rider handle for balance while supported by the deck. It would be obvious to one of ordinary skill in the art to incorporate a second handle, as taught by Boyle, in order to allow for pulling of the scooter in either direction.
Allowable Subject Matter
Claims 28-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that “a person of ordinary skill in the art would consider it to be difficult if not impossible to tilt the deck by simply pushing down on the handle” and “the rider in Mandic would not be able to use those components in respect of their clearly intended use.” The examiner disagrees and finds no reason to adopt this position. The examiner finds that placing enough weight on the handlebar 50 would cause it to tilt. Likewise, using the handlebar to push and/or tilt is exactly comports with intended use. Finally, the examiner finds nothing in the claim language would require a broadest reasonable interpretation of claim 1 to require that the orientation of the elongate support permits the operator to tilt the deck without requiring further actions, such as placing a foot on the rear end of the deck. If applicant wishes that this be the case, Applicant can add such a limitation into the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.